reaff new act disapproval.wpd

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION
IN RE: )
)
JOHN MILEUSNIC ) CASE NO. 20-21394 JRA
) Chapter 7
Debtor. )
ORDER DISAPPROVING REAFFIRMATION AGREEMENT
This Chapter 7 case came before the Court for a telephonic hearing on September 18,
2020, pursuant to 11 U.S.C. § 524, with respect to a reaffirmation agreement entered into
between the debtor and Capital One Auto Finance concerning an indebtedness secured by a
vehicle. The debtor appeared personally by telephone, Kim Mouratides appeared by telephone
as counsel for Trustee Manning, and Jennifer Prokop appeared by telephone for the United
States Trustee.
The Court's record establishes that the presumption of undue hardship provided by 11
U.S.C. § 524(m)(1) is applicable to this agreement. Based upon the testimony of the debtor,
the Court finds that the presumption of undue hardship has not been rebutted with respect to
this agreement, and that the reaffirmation agreement should be not be approved.
IT IS ORDERED that the foregoing reaffirmation agreement is disapproved.
Dated at Hammond, Indiana on September 21, 2020.
/s/ James R. Ahler
James R. Ahler, Judge
United States Bankruptcy Court
Distribution:

Debtor,
Trustee, US Trustee
